          Case 2:18-cv-03845-CFK Document 19 Filed 03/05/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HELEN SWARTZ, Individually                         :           CIVIL ACTION
                                                   :
                                                   :
               v.                                  :
                                                   :
URBAN PHILADELPHIA LIBERTY                         :
BUILDING, LLC                                      :           NO. 18-3845

                                              NOTICE

                                                               March 5, 2019

Before: THOMAS J. RUETER, UNITED STATES MAGISTRATE JUDGE

               Please be advised that a settlement conference in the above-captioned case will be
held on June 14, 2019 at 12:30 p.m. The conference will take place in Courtroom 3-C, Third
Floor, United States Courthouse, 601 Market Street, Philadelphia, Pennsylvania.

               If trial counsel is on trial in a court of record prior to the time of the conference,
the Judge and opposing counsel should be advised of this in writing at the earliest possible date
and another attorney in such trial counsel's office, who should be as familiar as is feasible with
the case and have authority from the client and an evaluation of the case for settlement purposes,
should appear at the conference. 1

              Failure to comply with this directive may result in the imposition of sanctions.
The conference will be continued to another date only in exceptional cases.

                                                   By:


                                                   s/ Deborah A. Owens
                                                   Deborah A. Owens
                                                   Deputy Clerk
                                                   Telephone No. 215-597-0048
                                                   Fax No. 215-580-2392

1        Clients and insurance adjusters are required to attend settlement conferences, unless excused
by the court. If so excused, the client and insurance adjusters must be available by telephone. In a
personal injury case where a plaintiff’s workmen’s compensation carrier is seeking satisfaction of its
lien on any recovery, the plaintiff’s attorney must have the representative of the carrier present or
available by telephone. Judge Rueter does not require submissions in advance, although he invites
all parties to submit any information they believe would be helpful at least two days prior to the
conference.
